Citation Nr: 1234503	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  09-50 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, type 2, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for peripheral neuropathy of the right leg, currently evaluated as 20 percent disabling.  

3.  Entitlement to an increased rating for peripheral neuropathy of the left leg, currently evaluated as 20 percent disabling.  

4.  Entitlement to service connection for arthritis of the right shoulder, acromioclavicular (AC) joint.  

5.  Entitlement to service connection for cervical spine disorder.  

6.  Whether new and material evidence has been submitted to reopen the claim of service connection for a lumbar spine disorder.    

7.  Whether new and material evidence has been submitted to reopen the claim for service connection for peripheral neuropathy of the upper extremities (both hands), claimed also as bilateral carpal tunnel syndrome (CTS), to include as secondary to diabetes mellitus, type 2.  

8.  Entitlement to service connection for peripheral neuropathy of the upper extremities (both hands) claimed as bilateral CTS, to include as secondary to diabetes mellitus, type 2.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to September 1965.  

These matter come before the Board of Veterans' Appeals (Board) on appeal from rating decision of July 2008 and March 2010, which denied the issues on appeal.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in May 2012.  A transcript of that hearing is of record and associated with the claims folder.  

During the May 2012 Travel Board hearing, the Veteran withdrew his claim for an increased rating for diabetes mellitus, type 2, as he had no disagreement with his 20 percent rating.  Thereafter, it was determined that the claim would not be withdrawn in an effort to consider the issue of a separate rating for peripheral neuropathy of the upper extremities.  However, a review of the claims folder indicates that service connection for peripheral neuropathy for the upper extremities, claimed as secondary to diabetes mellitus, type 2 was previously denied by rating decision of October 2004.  Notice of the denial was given by a letter of the same month and the Veteran did not file an appeal within one year of the notification of the denial.  Therefore, the denial became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.104 (2011).  

In October 2007, the Veteran filed a claim for bilateral carpal tunnel syndrome (CTS) of the hands.  In a VCAA notice of March 2008, the Veteran was notified of the previous denial of peripheral neuropathy of the upper extremities and the reason for the denial.  By rating decision of July 2008, service connection for bilateral CTS of the hands was denied and the Veteran filed a timely notice of disagreement (NOD) and after a statement of the case (SOC) was issued, a timely VA 9 (substantive appeal) was filed.  During the May 2012 Travel Board hearing, the Veteran's representative indicated that evidence of record diagnosed early signs of neuropathy of the upper extremities and therefore, they were attempting to link bilateral CTS to the Veteran's diabetes mellitus, type 2.  (Transcript, pg. 13).  It is clear from the transcript that the Veteran is attempting to link his neurological deficits, whether determined to be peripheral neuropathy or CTS, to his service-connected diabetes mellitus, type 2.  The Court held in Clemons v. Shinseki, 23 Vet. App. 1 (2009), that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Such is the same as it applies to the neuropathy issue of the upper extremities that is presently on appeal.  Thus, although the Veteran's neuropathy claim was originally adjudicated with respect to peripheral neuropathy of the upper extremities, secondary to service-connected diabetes mellitus, type 2, under Clemons it can be broadened to include a claim for any neuropathy of the upper extremities disorder.  It is the Board's jurisdictional responsibility to consider whether a claim should be reopened, no matter what the RO has determined.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  As the claim for new and material evidence to reopen the claim for service connection for the upper extremities, to include as due to service-connected diabetes mellitus, type 2 will be reopened on appeal, the Veteran's claim has been recharacterized on the title page of this decision, and encompasses the issue of peripheral neuropathy of the upper extremities, claimed as bilateral CTS.  

Since the Veteran has expressed no disagreement with his rating for his diabetes mellitus, type 2, that issue will be withdrawn on appeal.  

The issues of whether new and material evidence has been submitted to reopen the claim for lumbar spine disorder, service connection for peripheral neuropathy of the upper extremities, service connection for arthritis of the right shoulder and cervical spine disorder, and an increased rating for peripheral neuropathy of the lower extremities being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Veteran has increased rating claims for diabetic peripheral neuropathy of the lower extremities on appeal.  However, in a March 2007 VA examination report, the Veteran indicated that he was not working and was not currently looking for employment.  He stated that he was unable to find a job due to his history of back pain.  At this time, the Veteran is not service-connected for a back disability and he has not alleged that he is unemployable due to any of his service-connected disabilities.  The Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, the Rice case is not for application.  


FINDINGS OF FACT

1.  On May 2, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran at his Travel Board hearing that a withdrawal of the appeal on the issue of entitlement to an increased rating for diabetes mellitus, type 2 was requested.  

2.  Service connection for peripheral neuropathy of the hands, claimed as secondary to service-connected diabetes mellitus, type 2 was denied by rating decision of October 2004.  

3.  Evidence received subsequent to the October 2004 rating decision raises a reasonable possibility of substantiating the claim of service connection for peripheral neuropathy of the hands, claimed as secondary to service-connected diabetes mellitus, type 2.  


CONCLUSIONS OF LAW


1.  The criteria for withdrawal of an appeal on the issue of entitlement to an increased rating for diabetes mellitus, type 2 have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).   

2.  The October 2004 RO decision which denied service connection for peripheral neuropathy of the hands, claimed as secondary to service-connected diabetes mellitus, type 2 is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2011).  

3.  Evidence submitted subsequent to the October 2004 denial of service connection for peripheral neuropathy of the hands, claimed as secondary to service-connected diabetes mellitus, type 2, is new and material. 38 U.S.C.A. §§ 5107 , 5108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156(a), 20.1103 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claim 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105  (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204  (2011).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204  (2011). 

At the May 2012 Travel Board hearing before the Board, the Veteran's representative  indicated that the Veteran wished to withdraw the issue of entitlement to an increased rating for diabetes mellitus, type 2.  Hearing transcript at 2, 14.  The Board finds that the Veteran's statement, once transcribed as part of the record of the hearing, indicating his intention to withdraw the appeal as to this issue satisfies the requirements for the withdrawal of a substantive appeal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993) (holding that a statement made during a personal hearing, when later reduced to writing in a transcript, constitutes a Notice of Disagreement within the meaning of 38 U.S.C. § 7105(b) ).  Hence, there remain no allegations of errors of fact or law for appellate consideration on the issue of entitlement to an increased rating for diabetes mellitus, type 2.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.  






New and Material

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When an appellant seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new and material."  Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the appellant's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

The question of whether a claimant has submitted new and material evidence to reopen a claim and the question of whether upon such reopening, a claimant is entitled to VA benefits, are questions relating to a single 'matter' for purposes of the Board's jurisdiction under 38 U.S.C.A. § 7104(a).  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  It is the Board's jurisdictional responsibility to consider whether a claim should be reopened, no matter what the RO has determined.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Court held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

In determining whether the evidence presented or secured since the prior final disallowance of the claim is new and material, the credibility of the evidence is generally presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Veteran claims that he has presented new and material evidence to reopen the claim for service connection for peripheral neuropathy of the upper extremities (hands), also claimed as bilateral CTS, to include as secondary to diabetes mellitus, type 2.  The Veteran's claim for service connection for peripheral neuropathy of the hands was denied by an October 2004 rating decision.  Evidence of record failed to show the Veteran had peripheral neuropathy of the hands in service, or that he presently had peripheral neuropathy of the hands.  He had a Parkinsonian tremor, which could not be determined to be a characteristic of diabetic peripheral neuropathy.  Notice was provided to him in a letter of that same month.  The Veteran did not appeal the October 2004 denial within one year of the notification letter.  

A review of the record also fails to show receipt of evidence between October 2004 and October 2005 that would be considered "new and material".  The provisions of 38 C.F.R. § 3.156(b) explicitly states that new and material evidence "received prior to the expiration of the appeal period" will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See also Buie v. Shinseki, 24 Vet. App. 242 (2010) (held that if material statements or evidence are submitted within one year of the corresponding regional office decision, the Board should consider whether the statements included the submission of new and material evidence).  Since no evidence was submitted or received prior to the expiration of the appeal period of October 2004, application of 3.156(b) is inapplicable.  The October 2004 rating decision remains final.  

The Veteran filed to reopen the claim for bilateral CTS in October 2007.  It appears from the record, that the Veteran is asserting a claim for peripheral neuropathy of the hands.  The March 2008 VCAA letter set forth the findings of new and material evidence for peripheral neuropathy of the hands.  Additionally, the Veteran's argument set forth during his May 2012 Travel Board hearing was that he underwent VA examination and in his examination report, the diagnoses included early signs of neuropathy in the upper extremities, and thus he was attempting to link CTS to diabetes mellitus.  It is clear that the issue set forth is whether new and material evidence had been submitted to reopen the claim for peripheral neuropathy of the upper extremities (hands), claimed also as bilateral CTS, to include as secondary to diabetes mellitus, type 2.  A July 2008 rating decision continued to deny the claim, but denied it on a de novo basis.  As previously stated, it is the Board's jurisdictional responsibility to consider whether a claim should be reopened, no matter what the RO has determined.  See Jackson v. Principi.   

The evidence received since the October 2004 final decision includes VA outpatient treatment records from November 2004 to February 2005, unrelated private treatment records, a March 2007 VA examination report, an April 2008 VA examination report, and May 2012 hearing testimony taken at a May 2012 Travel Board hearing.  Private treatment records show that the Veteran was seen for cervical and lumbar spine disorders.  This is not new and material evidence.  This evidence, which is new, shows that the Veteran has cervical spine and lumbar spine disorders, which are unrelated to peripheral neuropathy of the upper extremities (hands).   

Significantly, VA outpatient treatment records of November 2004 to February 2005, indicate that during this time period, the Veteran was seen in January 2005 specifically for peripheral neuropathy.  At that time, however, the Veteran was found not to have peripheral neuropathy, secondary to diabetes mellitus.  Therefore, this evidence is not new and material, as the evidence does not show at that time that the Veteran has peripheral neuropathy at all.  



The Veteran underwent a VA examination in March 2007.  During that examination, it was shown that the Veteran had peripheral neuropathy of the lower extremities, due to diabetes mellitus, type 2.  The evidence also showed that the Veteran showed early signs of neuropathy of the upper extremities.  

The Veteran underwent a VA examination in April 2008.  A needle EMG of both upper extremities and bilateral paracervical muscles were essentially within normal limits.  The pertinent diagnosis was bilateral CTS, which was less likely as not aggravated by diabetes mellitus.  The examiner stated that the Veteran's A1C levels had been within normal limits since 2004 and his CTS could be related to his present work of lawn mowing and handyman chores.  

Finally, the Veteran testified at a May 2012 Travel Board hearing.  He testified that he has peripheral neuropathy of the upper and lower extremities and bilateral CTS and that these disabilities are due to his service-connected disabilities.  

The March 2007 VA examination report, and the May 2012 hearing testimony presented evidence of peripheral neuropathy of the upper extremities which was not shown at the time of the October 2004 denial of service connection.  This is present evidence of peripheral neuropathy which is presence of an unestablished fact.  Therefore, according to Shade, this evidence, which is new and has never been before agency decisionmakers before, is also material, because it would raise a reasonable possibility of substantiating the claim because when considered with the old evidence, it would at least trigger the Secretary's duty to assist to provide a medical opinion.  Therefore, since the Board finds this evidence to be new and material, the claim will be reopened.  

Having reopened the claim, the Board finds the claim requires remand for further development.  






ORDER

The appeal as to an increased rating in excess of 20 percent for diabetes mellitus, type 2 is dismissed.  

New and material evidence to reopen the claim for service connection for peripheral neuropathy of the upper extremities (hands), claimed as bilateral CTS, to include as due to service-connected diabetes mellitus, type 2, having been received, the claim, to this extent, is granted.  


REMAND

Further development is warranted in this case.  

As discussed above, the Veteran's claim for service connection for peripheral neuropathy of the upper extremities (hands), also claimed as bilateral CTS, secondary to diabetes mellitus, type 2 was reopened.  Therefore, a de novo review is required.  In connection with a de novo review of the claim, it is necessary to obtain additional information.  

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held that before the Board may address a matter that has not been addressed by the RO, the Board must consider whether the claimant has been given adequate notice of the need to submit evidence or argument, an opportunity to submit such argument, an opportunity to address the question at a hearing, and whether the claimant has been prejudiced by any denials of those opportunities.  

The Veteran's claim for service connection for peripheral neuropathy of the upper extremities (hands), claimed as bilateral CTS, secondary to diabetes mellitus, type 2 is reopened because the March 2007 VA examiner and evidence of record indicates that the Veteran has diabetes mellitus, type 2 and he also has evidence of early signs of neuropathy of the upper extremities.  However, the April 2008 VA examination report indicates that the Veteran has bilateral CTS that is less likely as not aggravated by his service-connected diabetes mellitus, type 2.  

The Veteran is asserting that the peripheral neuropathy of the upper extremities, claimed as bilateral CTS, is secondary to his service-connected diabetes mellitus, type 2.  Therefore, he is advised that since his aforementioned claim is reopened on the theory that peripheral neuropathy of the upper extremities is shown and/or the bilateral CTS is not aggravated by his service-connected diabetes mellitus, type 2, the provisions of applicable regulation, 38 C.F.R. § 3.310 , amended in October 2006, now include the following language: 

(b) Aggravation of nonservice-connected disabilities.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service- connected disease or injury, and not due to the natural progress of the nonservice- connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service- connected disease or injury unless the baseline level of severity of the nonservice- connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR  part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level. 

38 C.F.R. § 3.310(b) . 

That regulation permits service connection not only for disability caused by service- connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (2009).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Veteran was not previously given these revised laws and regulations for secondary service connection.  He must be notified of such, prior to final adjudication of the claim.  Pursuant to Bernard v. Brown, the Veteran is given the opportunity to submit evidence or argument relative to this secondary service connection claim.  

The Veteran also claims that his service-connected diabetic peripheral neuropathy of the lower extremities are more severe than the current evaluation reflects.  The Veteran was last examined for his peripheral neuropathy of his lower extremities in April 2008.  He maintains that his diabetic neuropathy of the lower extremities has worsened since that time.  A Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Since the Veteran claims worsening of his diabetic peripheral neuropathy of the lower extremities, since his April 2008 VA examination, the VA's duty to assist requires a "thorough and contemporaneous" medical examination.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  It is also unclear from the findings on the April 2008 VA examination as to whether the Veteran's neuropathy is mild, moderate, moderately severe, or severe with marked muscular atrophy as it relates to his lower extremities.  If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  See 38 C.F.R. § 4.2  (2011).  The VA examination must fully addresses the nature and severity of his neuropathy disability.  

The Board also notes that the record includes evidence indicating that the Veteran is in receipt of Social Security Administration  (SSA) disability (SSDI) benefits.  Specifically, during his March 2007 VA examination, he indicated that he receives his SSDI benefits due to his back disorder.  The claims file does not indicate any documentation from the SSA to the extent the Veteran is in receipt of SSDI benefits.  The decision from the SSA and the medical records it considered in making its decision are not of record.  

The Court has held that VA has a duty to acquire both the SSA decision and the supporting medical records pertinent to a claim.  See Dixon v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  The Board is of course aware of the Federal Circuit's holding in Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) wherein it was held that VA's duty to obtain SSA records was not absolute, and that the duty only extends when the records are believed to be relevant.  Here, as the Veteran is seeking to reopen the claim for a lumbar spine disorder, the Board believes the potential relevance of the SSA records, if they exist, cannot be ignored.  

Further, during the Veteran's April 2008 VA examination, the examiner diagnosed arthritis of the cervical spine and right shoulder, that was less likely as not aggravated by the Veteran's diabetes mellitus, type 2.  The Veteran initially alleged that these conditions occurred as a result of a fall from a pole in service while stationed in Thailand.  The examiner also indicated that the conditions were not aggravated by his service-connected disability.  However, the examiner did not address whether the Veteran's claimed cervical spine and/or right shoulder disorders were due to an event in service.  The Court held in Barr v. Nicholson, 21 Vet. App. 303 (2007), that when VA undertakes to provide a VA examination or obtains a VA opinion, it must ensure that the examination or opinion is adequate.  In this regard, the adequacy of the opinion is in question as the examiner did not address whether the disorders could have occurred as a direct result of an injury sustained in service.  Therefore, the Veteran must be provided an additional examination to ascertain the etiology of the claimed disorders.  

Finally, the claims file reflects that the Veteran has received medical treatment from the VA Medical Centers (VAMC) in Battle Creek, Michigan and Tampa Florida.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC/RO should obtain and associate with the claims file all outstanding VA records.  
Accordingly, the case is REMANDED for the following action:

1.  Attempt to discern whether the Veteran is receiving SSDI benefits, and if so, attempt to obtain a copy of the Social Security Administration decision regarding disability benefits for the Veteran.  All the medical treatment records from the Social Security Administration  that were used in considering the Veteran's claim for disability benefits should be obtained and associated with the claims file.  Any negative development should be discussed and addressed in the claims file.  

2.  Obtain all VA outpatient treatment records from 2005 to the present from the VAMC or any other identified VA facility, such as Battle Creek VAMC and Tampa VAMC related to the Veteran's lumbar, cervical, and right shoulder disorders and associate those records, if any, with the claims folder.  

3.  The Veteran should be given the opportunity to submit evidence and/or argument that his peripheral neuropathy/bilateral CTS is due to or aggravated by his service-connected diabetes, type 2, in accordance with 38 C.F.R. § 3.310(b), in effect since October 2006.  The AMC/RO may proceed with any additional development deemed necessary, including the procurement of a VA examination and/or opinion, to determine if the peripheral neuropathy/bilateral CTS is secondary to the Veteran's service-connected diabetes mellitus, type 2.  

4.  The Veteran should be afforded a VA neurological examination of the lower extremities to determine the current severity of his service-connected diabetic neuropathy of the lower extremities.  The claims file must be made available for review prior to the examination.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examiner should identify the nerve group(s) involved.  He or she should also indicate whether the Veteran experiences mild, moderate, moderately severe, or severe incomplete paralysis or complete paralysis of the affected nerve group(s).  

5.  The Veteran should be afforded a VA orthopedic examination to determine the nature and etiology of his cervical and right shoulder disorders.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to this effect that the record review took place should be included in the report of the examiner.  

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the Veteran has cervical and/or right shoulder disorders, and, if so, whether it is at least as likely as not (50 percent probability or greater) that the Veteran's cervical and/or right shoulder disorders are the result of any in-service claimed event, specifically addressing the injury sustained when he fell down a pole in Thailand.  The examiner should also opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's cervical and/or right shoulder disorders are due to or aggravated by a service-connected disability.  

All findings and conclusions should be set forth in a legible report.  A rationale should be given for any opinion rendered.  If the examiner is unable to render an opinion without resorting to pure speculation, he/she should so state with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

6.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, he and his representative should be provided with an appropriate Supplemental Statement of the Case, to include the appropriate laws and regulations, and should be given an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


